BLODGETT, J.
’Heard upon motion of plaintiff for a new trial after verdict of jury for defendant.
Action to recover commissions upon sales secured by plaintiff for defendant corporation under a contract ‘'of employment of plaintiff by defendant as a salesman.
Contract was consummated in January, 1922. The total amount of commissions claimed by plaintiff as unpaid is $2527.23.
The evidence as to exact terms of the contract was contradictory, plaintiff claiming- that he was entitled to a greater commission on certain sales than was paid him in the regular monthly accounts. The corporation was a family affair and no corporate record was produced on either side.
There arose a question as to which officer of the corporation had authority to bind the corporation as to amount of commission to be paid to salesmen, but upon the record it appears to be admitted that William M. Campbell, president and director, had this authority.
The corporation had certain contracts with the Providence Dyeing and Bleaching Company, the Waypoiset Mills, and the American Screw Company, for the sale of its products at rates below the listed rates, which contracts extended over the entire period of services of plaintiff under his contract, and it is claimed by defendant that a special commission, much less than the regular commission for new sales procured by plaintiff, was agreed upon, since all that plaintiff was required to do in the three contracts cited was to book such orders as these several parties signified they needed at various times.
Defendant also claimed that the commissions agreed upon in these particular sales had been paid to plaintiff and accepted by him, and that no claim was made to the corporation as to such commissions until toward the close of the services of plaintiff to defendant, at which time the relations of the parties became somewhat strained.
It’ appears to the court that the main issue in the case was the dig-*152pute over commissions in these three particular contracts, and this issue was submitted to the jury, which found for the defendant, and the court feels there was testimony upon which the jury might find that the contention of defendant was well founded.
For Plaintiff: Waterman & Green-law.
For Defendant: E. C. Stiness, D. H. Morrissey, F. J. O'Brien.
Motion denied.